

116 S4328 IS: To require the Comptroller General of the United States to conduct a study and report on data quality, sharing, transparency, access, and analysis.
U.S. Senate
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4328IN THE SENATE OF THE UNITED STATESJuly 27, 2020Mr. Schumer (for himself, Mrs. Murray, Mr. Brown, Ms. Baldwin, Mr. Durbin, Mr. Casey, Ms. Rosen, Mr. Menendez, Mr. Leahy, Mr. Reed, Mr. Van Hollen, Ms. Smith, Mrs. Feinstein, Mr. Blumenthal, Ms. Klobuchar, Mr. Kaine, Ms. Warren, Mr. Heinrich, Ms. Harris, Mr. Udall, Mr. Markey, Mr. Merkley, Mrs. Gillibrand, Mr. Whitehouse, Mr. Cardin, Ms. Stabenow, Mr. Booker, Mr. Wyden, Ms. Duckworth, Mrs. Shaheen, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Comptroller General of the United States to conduct a study and report on data quality, sharing, transparency, access, and analysis.1.Protecting Data Quality, Sharing, Transparency, Access, and Analysis(a)Inquiry and submission of findings(1)In generalNot later than 7 days after the date of the enactment of this Act, the Comptroller General of the United States (referred to in this section as the Comptroller General) shall initiate an inquiry into any changes or interruptions in data quality, sharing, transparency, access, and analysis resulting from the changes to COVID–19 hospital data reporting requirements initiated by the White House Coronavirus Task Force and the Department of Health and Human Services on July 13, 2020. (2)Submission of findingsNot later than 45 days after initiation of such inquiry, the Comptroller General shall present its findings to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Department of Health and Human Services, in oral briefings, which shall detail—(A)what is known about any changes or interruptions in data quality, sharing, transparency, access to data, and analysis or access to relevant analytics, including whether such changes increased, decreased, expedited, or delayed such quality, sharing, transparency, access, and analysis or access to relevant analytics, for—(i)the public;(ii)State, local, Tribal, and territorial health departments;(iii)hospitals; or(iv)Federal agency officials, including officials within the Department of Health and Human Services and Centers for Disease Control and Prevention; and(B)what is known about whether there was any impact to, or interruptions in, delivery of supplies, including personal protective equipment, ventilators, and COVID–19 therapeutics, to States or other entities resulting from changes to COVID–19 hospital data reporting requirements described in paragraph (1).(b)Access to reporting systemFor purposes of the review required under this section or any other audit, evaluation, or investigation authorized by law, the Secretary shall, within 7 days of the date of enactment of this Act, provide the Comptroller General with direct access to the systems used for the reporting of information referred to in this section, including to all information collected, stored, analyzed, processed, or produced in or through such systems used for such purposes. For purposes of this subsection, the term direct access means secured access to the information technology systems maintained by the Department of Health and Human Services that enables the Comptroller General to independently access, view, download and retrieve data from such systems. (c)Addressing issuesNot later than 7 days after the Comptroller General submits the findings to Congress under subsection (a)(2), the Secretary of Health and Human Services shall address data quality, sharing, transparency, access, and analysis, and access to relevant analytics for the public; State, local, Tribal, and territorial health departments; hospitals; and Federal agency officials, including officials within the Department of Health and Human Services and Centers for Disease Control and Prevention, to fully correct any decreases or delays reported under subsection (a)(2) by the Comptroller General and ensure that data quality, sharing, transparency, access, and analysis or access to relevant analytics are equal to or better than they were as of July 12, 2020.(d)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report regarding the impact of changes to COVID–19 hospital data reporting requirements initiated by the White House Coronavirus Task Force and the Department of Health and Human Services on July 13, 2020. In preparing such report, the Comptroller General shall collect information from relevant stakeholders, as appropriate. Such report shall—(1)detail any known changes or interruptions in data quality, sharing, transparency, access, and analysis or access to relevant analytics for the entities described in subsection (a)(2)(A), including whether such changes ultimately increased, decreased, expedited, or delayed data quality, sharing, transparency, access, and analysis or access to relevant analytics;(2)describe challenges faced by hospitals, States, localities, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), territories, Federal agencies, and the public resulting from such changes;(3)describe the extent to which such changes may allow for manipulation of the data in a manner that results in hospitals, States, localities, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), territories, Federal agencies, and the public receiving different information than what was provided to the Department of Health and Human Services;(4)assess the extent to which such changes increased or decreased the number of hospitals reporting data and the completeness and quality of data reported by hospitals;(5)determine whether any States deployed the National Guard to assist in hospital data reporting, as suggested in communications from the White House Coronavirus Task Force and the Department of Health and Human Services on July 13, 2020, and whether any such deployment had a measurable effect on the speed, content, or quality of such reporting;(6)describe the decision-making process within the Department of Health and Human Services that led to the changes initiated on July 13, 2020, including—(A)the role of the Centers for Disease Control and Prevention in such decision-making;(B)any analysis conducted by the Department of Health and Human Services or the Centers for Disease Control and Prevention that assessed the quality and completeness of different data streams (including the National Healthcare Safety Network, TeleTracking, data reported by States to the Protect System of the Department of Health and Human Services), prior to July 13, 2020;(C)any external input into the decision-making process, including from other Federal agencies, States, localities, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), territories, or hospitals;(D)the public health justification for the changes; and(E)any other justification for such changes; and(7)assess the process used to address any decreases or delays in data quality, sharing, transparency, access to data, and analysis and access to relevant analytics as required under subsection (c).(e)Interim reportNot later than 6 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives an interim report providing information on initial findings under subsection (d).